Ross v Landau (2018 NY Slip Op 07647)





Ross v Landau


2018 NY Slip Op 07647


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018

PRESENT: WHALEN, P.J., SMITH, CARNI, LINDLEY, AND WINSLOW, JJ. (Filed Nov. 9, 2018.) 


MOTION NO. (626/18) CA 17-01939.

[*1]BELLA ROSS, PLAINTIFF-APPELLANT, 
vAVI LANDAU, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.